DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17050900 in view of Okamoto et al. (USP 5877829 and hereafter Okamoto). 
Regarding claim 1, claim 1 and claim 4, which depends from claim 1, of the copending application teach a liquid crystal display apparatus, comprising in an order from a viewer side: a liquid crystal panel (lines 1-2 of claim 1) including a liquid crystal cell, a viewer-side polarizing plate arranged on the viewer side of the liquid crystal cell, and a back surface-side polarizing plate arranged on an opposite side to the viewer side of the liquid crystal cell (lines 5-7 of claim 1); a light control layer (line 3 of claim 1); and a surface light source device (line 4 of claim 1) including a light source unit and a light guide plate configured to cause light from the light source unit to enter from a side surface opposed to the light source unit (lines 3-5 of claim 4), and to emit the light from a viewer-side surface (“light emitting surface”) opposed to the light control layer (lines 15-16 of claim 1), wherein the surface light source device is configured to emit light which has directivity in an approximately normal direction of the viewer-side surface 
Claims 1 and 4 of the copending application do not specifically teach that the light control layer is configured to enable a scattering state of transmitted light to be changed.
However, Okamoto teaches (in figures 2A-2B and 4A-5B) configuring a light control layer (13 in figures 4A and 4B), which is provided between a liquid crystal panel (10 in figures 4A and 4B) and a surface light source device (11 and 12 in figures 4A and 4B), to enable a scattering state of transmitted light to be changed (between a scattering state as shown in figure 4A and a non-scattering state as shown in figure 4B)  in order to provide switchable viewing angle allowing both private and public display (see Col. 8 line 65 – Col. 9 line 13 and Col. 9 line 39– Col. 10 line 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the light control layer in claims 1 and 4 of the copending application to enable a scattering state of transmitted light to be changed as taught by Okamoto. 
The motivation would have been to provide switchable viewing angle allowing both private and public display as taught by Okamoto (see Col. 8 line 65 – Col. 9 line 13).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 2, claims 1 and 4 of the copending application in view of Okamoto do not specifically teach a driving mode of the liquid crystal cell is an IPS mode or an FFS mode.

It would have been obvious to one of ordinary skill in the art at the time of invention to include the limitations from claim 3 of the copending application in claim 4 of the copending application as it is obvious to combine limitations from dependent claims that depend from the same independent claim.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 3, claims 1 and 4 of the copending application in view of Okamoto teaches that the light control layer includes: a first transparent substrate; a first transparent electrode layer; a composite layer of a polymer matrix and a liquid crystal compound; a second transparent electrode layer; and a second transparent substrate in the stated order (lines 8-10 of claim 1). 
Claims 1 and 4 of the copending application in view of Okamoto do not specifically teach that the first transparent substrate and the second transparent substrate are each formed of a material containing a cycloolefin-based resin.
However, Claim 2 of the copending application, which depends from claim 1 of the copending application, teaches forming the first transparent substrate and the second transparent substrate are each formed of a material containing a cycloolefin-based resin (lines 1-3 of claim 2).
It would have been obvious to one of ordinary skill in the art at the time of invention to include the limitations from claim 2 of the copending application in claim 4 of the copending application as it is obvious to combine limitations from dependent claims that depend from the same independent claim.
This is a provisional nonstatutory double patenting rejection.
As per claim 5, claims 1 and 4 of the copending application in view of Okamoto teaches that the light control layer includes: a first transparent substrate; a first transparent electrode layer; a composite layer of a polymer matrix and a liquid crystal compound; a second transparent electrode layer; and a second transparent substrate in the stated order (lines 8-10 of claim 1), wherein the first transparent substrate has a front retardation of 100 nm or less, and wherein the second transparent substrate has a front retardation of 100 nm or less (lines 13-14 of claim 1). 
Claims 1 and 4 of the copending application in view of Okamoto do not specifically teach that the first transparent substrate has a front retardation of 50 nm or less, and wherein the second transparent substrate has a front retardation of 50 nm or less. 
However, It would have been obvious to one of ordinary skill in the art at the time of filing to set the front retardations of the first and second transparent substrates to be 50nm or less as a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17050900 in view of Okamoto et al. (USP 5877829 and hereafter Okamoto) as applied to claim 1 above and in further view of Koike et al. (US Pub. 20150301384 and hereafter Koike). 
As per claim 4, Claims 1 and 4 of the copending application in view of Okamoto do not specifically teach that the light guide plate has a principal surface having an approximately rectangular shape, and wherein the light guide plate has a side surface opposed to the light source unit, the side surface being a side surface on a long side.
However, Koike teaches (in figures 1 and 4A-6B) providing a surface light source device (20 and 14b) including a light source unit (10) and a light guide plate (21) configured to cause light from the light source unit to enter from a side surface (21a) opposed to the light source unit, and to emit the light from a viewer-side surface (21d) opposed to a liquid crystal panel (12, 13, and 14a), wherein the surface light source device is configured to emit light which has directivity in an approximately normal direction of the viewer-side surface (see paragraph 85 and 93), and which contains a linearly polarized light component that vibrates in a plane approximately parallel to a light guide direction of light of the light guide plate at a high ratio (see paragraphs 35 and 64), and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of a back surface-side polarizing plate (14a) (see paragraph 64) wherein the light guide plate has a principal surface (20d) having an approximately rectangular shape, and wherein the light guide plate has a side surface (21a) opposed to the light source unit, the side surface being a side surface on a long side.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the light source device in claims 1 and 4 of the copending application with the light source device taught by Koike. 
The motivation would have been to improve light utilization efficiency as taught by Koike (see paragraph 64). 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) in view of Okamoto et al. (USP 5877829 and hereafter Okamoto). 
As per claim 1, Koike teaches (in figures 1 and 4A-6B) a liquid crystal display apparatus (1), comprising in an order from a viewer side: a liquid crystal panel (12, 13, and 14a) including a liquid crystal cell (12), a viewer-side polarizing plate (13) arranged on the viewer side of the liquid crystal cell, and a back surface-side polarizing plate (14a) arranged on an opposite side to the viewer side of the liquid crystal cell; and a surface light source device (20 and 14b) including a light source unit (10) and a light guide plate (21) configured to cause light from the light source unit to enter from a side surface (21a) opposed to the light source unit, and to emit the light from a viewer-side surface (upper surface of 14b) opposed to the liquid crystal panel, wherein the surface light source device is configured to emit light which has directivity in an approximately normal direction of the viewer-side surface (see paragraph 85 and 93), and which contains a linearly polarized light component that vibrates in a plane (X-Y plane) approximately parallel to a light guide direction (Y) of light of the light guide plate at a high ratio (see paragraphs 35, 64, and 93), and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate (see paragraph 64).
Koike does not specifically teach a light control layer between the liquid crystal panel and the surface light source device wherein the light control layer is configured to enable a scattering state of transmitted light to be changed. 
However, Okamoto teaches (in figures 2A-2B and 4A-5B) providing a light control layer (13 in figures 4A and 4B) between a liquid crystal panel (10 in figures 4A and 4B) and a surface light source device (11 and 12 in figures 4A and 4B), wherein the light control layer is configured to enable a scattering state of transmitted light to be changed (between a scattering state as shown in figure 4A and a non-scattering state as shown in figure 4B)  in order to provide switchable viewing angle allowing both private and public display (see Col. 8 line 65 – Col. 9 line 13 and Col. 9 line 39– Col. 10 line 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the light control layer from Okamoto in the device of Koike. 
The motivation to provide the light control layer would have been to provide switchable viewing angle allowing both private and public display as taught by Okamoto (see Col. 8 line 65 – Col. 9 line 13).
As per claim 2, Koike teaches (in figures 1 and 4A-6B) that a driving mode of the liquid crystal cell is an IPS mode or an FFS mode (see paragraphs 37-40).
As per claim 4, Koike teaches (in figures 1 and 4A-6B) that the light guide plate (21) has a principal surface (20d) having an approximately rectangular shape, and wherein the light guide plate has a side surface (21a) opposed to the light source unit, the side surface being a side surface on a long side.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) and Okamoto et al. (USP 5877829 and hereafter Okamoto) as applied to claim 1 above an in further view of Yilmaz et al. (US Pub. 20140192277 and hereafter Yilmaz). 
As per claim 3, Koike in view of Okamoto teaches that the light control layer (13 from Okamoto) includes: a first transparent substrate (41a in Okamoto); a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29 in Okamoto); a composite layer (42 and 43 in Okamoto) of a polymer matrix (42 in Okamoto) and a liquid crystal compound (43 in Okamoto); a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29 in Okamoto); and a second transparent substrate (41b in Okamoto) in the stated order. 
Koike in view of Okamoto does not specifically teach that the first transparent substrate and the second transparent substrate are each formed of a material containing a cycloolefin-based resin.
However, Yilmaz teaches (in figure 7) forming a transparent substrate (480) out of cycloolefin-based resin (“cyclic olefin polymer”) which has low birefringence (paragraph 50) in order to minimize the change in polarization direction of polarized light which passes through the substrate (see paragraphs 55-56). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the substrates in Koike in view of Okamoto out of cycloolefin-based resin as suggested by Yilmaz. 
The motivation to form the substrates out of cycloolefin-based resin would have been in order to minimize change in the visible light’s polarization direction as taught by Yilmaz (see paragraphs 55-56).
As per claim 5,  Koike in view of Okamoto teaches that the light control layer (13 from Okamoto) includes: a first transparent substrate (41a in Okamoto); a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29 in Okamoto); a composite layer (42 and 43 in Okamoto) of a polymer matrix (42 in Okamoto) and a liquid crystal compound (43 in Okamoto); a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29 in Okamoto); and a second transparent substrate (41b in Okamoto) in the stated order. 
Koike in view of Okamoto does not specifically teach that the first transparent substrate has a front retardation of 50 nm or less or that the second transparent substrate has a front retardation of 50 nm or less. 
However, Yilmaz teaches (in figure 7) forming a transparent substrate (480) out of a low birefringent material (“cyclic olefin polymer” see paragraph 50) and at a thickness (752) such that the transparent substrate has a front retardation at of 50 nm or less (see paragraphs 49, 54, and 56) in order to minimize change in polarization direction (see paragraphs 55-56). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the substrates out of low refractive index material and at a thickness such that they have a front retardation of 50 nm or less as suggested by Yilmaz. 
The motivation to form the substrates in the manner suggested by Yilmaz would have been in order to minimize change in the visible light’s polarization direction as taught by Yilmaz (see paragraphs 55-56).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) and Okamoto et al. (USP 5877829 and hereafter Okamoto) as applied to claim 1 above an in further view of Osato et al. (US Pub. 20180239199 and hereafter Osato).
	As per claim 6, Koike in view of Okamoto teaches that the light control layer (13 from Okamoto) includes: a first transparent substrate (41a from Okamoto); a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29 in Okamoto); a composite layer (42 and 43 from Okamoto) of a polymer matrix (42 from Okamoto) and a liquid crystal compound (43 from Okamoto); a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29 in Okamoto); and a second transparent substrate (41b in Okamoto) in the stated order and the viewer-side polarizing plate (13 in Koike) has a transmission axis (extending in the X direction see paragraph 35 in Koike). 
Koike in view of Okamoto does not specifically teach that the first transparent substrate has a front retardation of more than 50 nm, and wherein a slow axis of the first transparent substrate is substantially perpendicular or substantially parallel to a transmission axis of the viewer-side polarizing plate.
However, Osato teaches that is difficult to produce a film that has a small front retardation inexpensively and efficiently (see paragraph 7 and paragraph 55 lines 1-15) and teaches (in figure 2) forming substrates (121 and 222) out of a material (“cyclic olefin polymer”) having positive birefringence (see paragraph 72) such that the substrates have a front retardation between 0 nm and 280 nm (see paragraph 53) and setting the slow axis (A121 and A222 see paragraphs 54 and 65) of the substrates to be perpendicular to the polarization direction of incident light (parallel to the absorption axis A111 of a back surface side polarizing plate 111/parallel to a transmission axis of a viewer-side polarizer 112) so that light is transmitted without disturbance of the polarization state (see paragraph 65 lines 1-12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the first and second transparent substrates in Koike in view of Okamoto to each have a front retardation of more than 50 nm and set the slow axis of the first and second transparent substrates to be substantially parallel to the transmission axis of the viewer-side polarizing plate as suggested by Osato.
The motivation to form the substrates out of a birefringent material which produces a front retardation and set their respective slow axis to be substantially parallel to the transmission axis of the viewer-side polarizing plate would have been to provide substrates which are excellent in mechanical properties, heat resistance, and transparency, which can be manufactured inexpensively and efficiently while ensuring that light is transmitted without disturbance of the polarization state as taught by Osato (see) as taught by Osato (see paragraph 66, paragraph 72 lines 16-19, and paragraph 65 lines 1-12). 
Additionally, while the specific ranges of the front retardation being more than 50 nm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 7, Koike in view of Okamoto and Osato teaches that the second transparent substrate (41b from Okamoto as modified by Osato) has a front retardation of more than 50 nm (under the modification from Osato), and wherein a slow axis of the second transparent substrate is substantially parallel to a transmission axis (extending in the X direction see paragraph 35 in Koike) of the viewer-side polarizing plate (13 in Koike) (see paragraph 65 lines 1-12 in Osato).
As per claim 8, Koike in view of Okamoto and Osato teaches that the second transparent substrate (41b from Okamoto as modified by Osato) has a front retardation of more than 50 nm (under the modification from Osato see the rejection of claim 6 above) and that the slow axis of the first transparent substrate (41a from Okamoto as modified by Osato see the rejection of claim 6 above) is substantially parallel to the slow axis of the second transparent substrate (41b from Okamoto as modified by Osato)(see paragraph 65 lines 1-12 in Osato).
Response to Arguments
Applicant’s arguments, see page 6 of applicant’s response, filed 11/26/2021, with respect to the rejection of claims 7 and 8 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of claims 7 and 8 have been withdrawn. 
Applicant’s arguments, see page 5 of applicant’s response, filed 11/26/2021, with respect to the nonstatutory double patenting rejections of claims 1-5 have been fully considered but they are not persuasive.
In response to applicant’s argument that the modification of claims 1-4 in copending application 17050900 with Okamoto et al. (USP 5877829) and Koike et al. (US Pub. 20150301384) would be unpredictable. 
Specifically, applicant argues that the present claims are distinct from claims 1-4 in copending application 17050900 in view of the secondary references because of unpredictability of combining the aspects set forth in the reference claims with Okamoto and Koike. This argument is unpersuasive. 
As shown in the rejection above Okamoto is relied upon for teaching a light control layer configured to enable a scattering state of transmitted light to be changed and specifically teaches (in figures 2A-2B and 4A-5B) providing a light control layer (13 in figures 4A and 4B) in the same position as recited the reference claims, between a liquid crystal panel (10 in figures 4A and 4B) and a surface light source device (11 and 12 in figures 4A and 4B), provides the same functionality as recited in the reference claims, to enable a scattering state of transmitted light to be changed (between a scattering state as shown in figure 4A and a non-scattering state as shown in figure 4B), and provides a motivation for the configuration, in order to provide switchable viewing angle allowing both private and public display (see Col. 8 line 65 – Col. 9 line 13 and Col. 9 line 39– Col. 10 line 4). One of ordinary skill in the art at the time of filing would have expected the combined elements to function in a predictable manner that is to provide a switchable viewing angle. 
Similarly, as shown in the rejection above, Koike is relied upon for teaching a light guide plate which has a principal surface having an approximately rectangular shape, and wherein the light guide plate has a side surface opposed to the light source unit, the side surface being a side surface on a long side and specifically teaches (in figures 1 and 4A-6B) a light source (20 and 14b) which comprises the same components as the reference claims, a light source unit (10) and a light guide plate (21) which function in the same manner as those in the reference claims, configured to cause light from the light source unit to enter from a side surface (21a) opposed to the light source unit, and to emit the light from a viewer-side surface (21d) opposed to a liquid crystal panel (12, 13, and 14a), wherein the surface light source device is configured to emit light which has directivity in an approximately normal direction of the viewer-side surface (see paragraph 85 and 93), and which contains a linearly polarized light component that vibrates in a plane approximately parallel to a light guide direction of light of the light guide plate at a high ratio (see paragraphs 35 and 64), and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of a back surface-side polarizing plate (14a) (see paragraph 64) and only varies from the claimed structure in the reference claims by the added details that the light guide plate has a principal surface (20d) has an approximately rectangular shape, and wherein the light guide plate has a side surface (21a) opposed to the light source unit, the side surface being a side surface on a long side. One of ordinary skill in the art at the time of filing would have expected the combined elements to function in a predictable manner that to continue to provide the functions claimed in the reference claims. 
As such applicant’s argument is unpersuasive the rejections are maintained. 
Applicant’s arguments, see pages 6-9 of applicant’s response, filed 11/26/2021, with respect to the rejections under 35 U.S.C. 103 of claims 1-5 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case and as shown above while nether Koike or Okamoto individually teaches every limitation of the claimed invention, when taken together they render obvious every limitation of applicant’s claimed invention. 
In response to applicant's argument that one of ordinary skill in the art could not have reasonably expected that the combination of Koike in view of Okamoto would lead to potential beneficial effects, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As such applicant’s arguments are unpersuasive and the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871